Citation Nr: 0207040	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  97-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a disability of both 
hips, claimed as status post bilateral iliotibial band (ITB) 
release.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 26, 1974 to 
September 27, 1974.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC.

In September 2000, the Board denied the claim of entitlement 
to service connection for ITB release of both hips as not 
well grounded.  In July 2000, the veteran appeared and 
testified at a Board hearing in Washington, DC.  In a July 
2001 order, the United States Court of Appeals for Veterans 
Claims (Court) vacated that part of the September 2000 
decision denying entitlement to service connection for ITB 
release and remanded the case to provide the Board with an 
opportunity to readjudicate the claim.  

The Board in September 2000 remanded the issue of entitlement 
to an increased evaluation of the left inguinal hernia for 
additional development.  There has been no action on that 
issue as directed in the Board remand.  The issue was not 
before the Court and apparently had been held in abeyance 
until the conclusion of the proceedings before the Court.  
Therefore, the issue listed on the title page of this 
decision reflects only the matter addressed in the Court's 
order. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that VA has the responsibility to 
explain fully the issues which the claimant may have 
overlooked and which could be of advantage to the claimant's 
position. Schroeder v. West, 212 F.3d 1265, 1270 (Fed. Cir. 
2000).  In this case, the service connection claim 
essentially involves hip degeneration, as evidenced by 
associated complaints, diagnoses, and treatment for disorders 
such as tendinitis and degenerative joint disease.  The 
Board's present characterization of this issue as stated on 
the title page provides for additional theories of 
entitlement and in no way prejudices the veteran.  (Testimony 
regarding entitlement to service connection for a "disorder 
of both hips" was received at a Board hearing in September 
1982.  At that time the issue was referred to the RO since it 
was not on appeal.)  There are no outstanding laws or 
regulations requiring additional notice to the veteran and 
the RO considered the hip disorder claim under the 
presumptive regulation for arthritis, and discussed it in the 
February 1994 statement of the case.

The Board notes that there are several statements of record 
that can be construed as informal claims under 38 C.F.R. 
§ 3.155 (2001).  For instance, the record contains several 
statements from the veteran, such as the statement in support 
of claim received in July 1986, in which he has asserted that 
his right-sided hernias, status post repair, are also related 
to active service.  In a March 1988 statement in support of 
claim, the veteran requested the RO initiate a service 
connection claim for bursitis (unspecified).  In December 
1997, the RO received a statement in support of claim, which 
included a request for waiver of overpayment related to a 
nonservice-connected pension.  As these issues have been 
neither procedurally developed nor certified for appellate 
review, the Board is referring them to the RO for initial 
consideration and appropriate action.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995); Ashmore v. Derwinski, 1 Vet. 
App. 580, 584 (1991).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the 
veteran has been properly notified of the elements 
necessary to grant his claims for the benefits sought.

2. There is no competent medical evidence of a hip disorder, 
claimed as status post bilateral ITB release, related to 
active service on any basis or of arthritis of either hip 
being initially manifested within the first year after 
separation from military service.



CONCLUSION OF LAW

A hip disorder, status post bilateral ITB release, was not 
incurred in or aggravated by active service and arthritis of 
either hip may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214, Report of Separation from Service, 
shows he had active duty in the United States Air Force from 
June 26, 1974 to September 27, 1974, a period of three months 
and two days.

The report of entrance examination in June 1974 shows a 
normal clinical evaluation of all systems with the exception 
of ankle pain.  The veteran also reported a history of leg 
cramps.

Service treatment records during the veteran's three months 
of active duty reflect that in August 1974, a left, indirect 
inguinal hernia was repaired, and a cord lipoma on the left 
was excised.  Postoperative rechecks of the herniorrhaphy 
were negative for any abnormalities related to the hernia, 
but other complaints were noted.  

In late August 1974, the veteran reported complaints of 
bilateral iliac pain, considered by the treating physician as 
unrelated to his hernia surgery.  The physician described him 
as poorly motivated but medically fit for training.  Several 
weeks later, the veteran complained of sore leg muscles.  The 
examiner noted the veteran ran about a mile the previous day 
and a mile the day he was seen.  Eight days prior to 
separation, he reported having sore legs described as muscle 
pain.  The only other complaint was stomach pain after 
eating.  Separation examination six days later, however, 
included the veteran's report of his present health as poor.  
He denied a history of or current swollen or painful joints; 
bone, joint, or other deformity; and arthritis, rheumatism, 
or bursitis. 

VA treatment records from October 1974 note a history of 
right hip pain with no history of trauma.  On examination, 
the right hip at the greater trochanter area was tender to 
palpation, and quadriceps atrophy was noted.  There was a 
full range of motion reported.  X-rays of the hips were read 
as within normal limits.  

VA conducted an examination in December 1974.  Examination of 
the hips was negative except for reported pain in extremes of 
motion.  No atrophy was noted, and examination of both lower 
extremities was essentially negative except for mild 
bilateral pes planus.  X-rays of both legs and hips were read 
as negative.  There was no orthopedic diagnosis for either 
hip.

VA treatment notes from early 1975 mention treatment for 
"trochanteric bursitis and early degenerative joint disease 
of both hips." September 1975 X-rays of the pelvis and the 
right hip showed no gross change since the essentially 
unremarkable study in April 1975.  There was slight asymmetry 
of the femoral head considered to possibly be a normal 
variant.  In December 1977, VA diagnosed greater trochanteric 
bursitis, bilateral.  The veteran was admitted for a three-
week period during which VA performed a bilateral release of 
the ITBs and resection of the bursa of the greater 
trochanter.  The veteran related a history of hip pain of at 
least three years duration.  In January 1978, VA conducted a 
right inguinal herniorrhaphy.
 
VA hip examination in July 1978 included an X-ray 
interpretation.  On the right side, the femur showed some 
deformity of the head, considered by the examiner as either 
congenital or a variation of normal.  No significant change 
was noted when compared to the previous images from December 
1974/January 1975.  The left hip showed no demonstrable 
evidence of gross abnormalities.

VA conducted an orthopedic examination in October 1980.   At 
the examination, the veteran reported his involvement in an 
automobile accident in January 1980, which was of sufficient 
severity that he reportedly lost time from work.  His chief 
complaints related to the motor vehicle accident were left 
leg weakness, right hip pain, and right frontal headaches.  
Physical examination led to diagnoses of status post left 
inguinal herniorrhaphy, no evidence of recurrence; status 
post fracture, right wrist with suggestion of malunion ulnar 
styloid; and cervical strain (mild).  No diagnosis was made 
regarding either hip.

In August 1981, the veteran stated the hip surgery did more 
harm than good because it caused increased pain, unsteady 
gait, stiffness, and chronic spasms.  He acknowledged that 
hip bursitis was never treated in service.  April to July 
1982 VA treatment notes document complaints of recurrent 
right hip pain status post ITB release and removal of 
trochanteric bursae.  In September 1982, the veteran appeared 
and testified regarding other matters at a Board hearing.  In 
March 1986, VA repaired a recurrent right inguinal hernia.  
No other clinical diagnosis was noted in the hospital 
summary.  

VA conducted an examination in January 1991.  Hip examination 
disclosed a full range of motion, but certain movements 
caused right hip and thigh pain.  The examiner noted the 
inconsistency that the same movements in a seated position 
did not cause any pain.  The diagnosis was status post 
bilateral ITB release with some pain at the end of normal 
rotation and abduction of the hips.

A July 1991 VA treatment note includes a diagnosis of mild 
degenerative joint disease of the right hip.  The diagnostic 
impression was early degenerative joint disease of the right 
hip.  VA conducted a joint examination in February 1994.  
Pertinent diagnoses were status post ITB surgery of both 
thighs and residual pain secondary to that surgery.  X-rays 
of both hips, including abduction and adduction views, were 
read as showing no bony or joint abnormality; both hips were 
considered normal.

A January 1996 VA treatment note documents complaints and 
findings from an orthopedic consultation.  At that time, the 
veteran reported a history of pain, right greater than left, 
since approximately 1978.  Magnetic resonance imaging (MRI) 
study of the hips was noted as unremarkable.  The assessment 
was hip pain of unknown etiology.  VA conducted a peripheral 
nerve examination in August 1998 in which hip pain was noted.  

The veteran testified at the July 2000 hearing that he first 
started having hip problems in service to the extent that he 
had severe hip tendonitis when he was discharged from active 
duty.  He stated that the in-service treatment consisted of 
bed rest.  He added that he had no pre-service hip problems 
whatsoever.  Hip treatment from VA, particularly cortisone 
injections, caused further degeneration, according to his 
testimony.  Transcript, pages 3, 6.  


Analysis

Preliminary matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted, which, among other things, 
eliminated the requirement to submit a well-grounded claim.  
In accordance with the Court's remand, the case was been 
returned to the Board to consider the application of the 
VCAA.  The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 
U.S.C.A. § 5103 (West Supp. 2001)).  The Act also requires 
the Secretary to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C.A. 
§ 5103A (West Supp. 2001)). This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. VCAA, 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)). The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA." 66 Fed. Reg. 45,629.

By virtue of the statement of the case and supplemental 
statements of the case issued during the pendency of this 
appeal, as well as the Board decision, the Board believes 
that the veteran has been advised of what the evidence must 
show in order to substantiate his claim as well as the 
evidence considered.  Therefore, the Board finds that VA has 
satisfied its duty under both the VCAA and the new 
regulation, 38 C.F.R. § 3.159, to inform the veteran and his 
representative of the information and evidence needed to 
substantiate his claim. VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that this case has been 
developed by the RO to the extent possible under the 
circumstances.  The record contains a wealth of VA treatment 
records, and his testimony at the July 2000 hearing confirmed 
no additional pertinent treatment.  Neither he nor his 
accredited representative has mentioned to any additional 
medical records that may be available and which would be 
pertinent to the claim.  Therefore, the Board finds that all 
facts that are relevant to these aforementioned issues have 
been properly developed, and that no further action is 
required in order to comply with VA's duty to assist under 
both the VCAA and the new regulations. VCAA § 3(a), 114 Stat. 
2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 
2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

The Board has decided a remand of this case is not warranted 
in order to obtain a medical opinion to address whether the 
veteran's current hip disorder is related to in-service leg 
pain or was otherwise established as a chronic disorder 
linked to his military service.  As VA noted in the 
implementing regulation, when it is unable to obtain relevant 
records after making reasonable efforts to do so, section 
5103A(b)(2) requires VA to (1) notify the claimant that it is 
unable to obtain relevant records, (2) identify the records 
it cannot obtain, (3) briefly explain the efforts it made to 
obtain them, and (4) describe any further action VA will take 
with respect to the claim.  

To implement this section of the VCAA, VA in section 
3.159(b)(1) provided that a decision on the claim would be 
based on all "information and evidence contained in the 
file, including information and evidence it has obtained on 
behalf of the claimant and any VA medical examinations or 
medical opinions."  Further, VA advised that nothing in the 
VCAA expressly requires that VA keep a claim pending when the 
claimant has failed to respond to requests for information or 
evidence within 30 days.  

As VA noted the duty to assist is not "always a one-way 
street' and the claimant cannot passively wait for VA's 
assistance in circumstances where he or she may or should 
have information that is essential to obtaining supporting 
evidence.  This rule as issued merely allows VA to proceed on 
the claim.  Furthermore, as VA pointed out a claimant need 
not necessarily provide the evidence and information 
necessary to substantiate the claim within 30 days.  A 
claimant would, however, be required to "respond" in some 
fashion to VA's request in order to have VA delay further 
action on the claim to give the claimant time to procure and 
submit the requested information and evidence.  Such a 
response could merely request VA to wait beyond the 30-day 
period while the claimant attempts to gather evidence.  See 
66 Fed. Reg. at 45,623-45,624.  Here the appellant has not 
communicated with VA since late 2001 regarding relevant 
development.  The material pertinent to the development that 
the Board sent to the appellant was not returned undelivered.  
This information was sent to a current address and not 
returned.

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of 
record.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The 
Court has also held that the "duty" to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) 
(citing to United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  

The VA can reasonably rely on the presumption of regularity 
of the administrative process.  The veteran's whereabouts 
appear established.  The record does confirm that 
correspondence to the veteran was correctly addressed.  That 
the mail was not returned after remailing early in 2002 is 
sufficient evidence that it was received and there is no need 
to present any other evidence that could serve to acknowledge 
receipt under the circumstances.  

Accordingly, the veteran can reasonably be charged with 
failure to cooperate, considering the notice he was issued.  
His failure to respond to the request for assistance in any 
manner since the Court remand is inexcusable since the proper 
notice cannot establish good cause existed.  Neither he nor 
his representative has offered any information indicating 
that additional evidence is available or forthcoming.  The 
recent submission from the representative did not indicate 
the veteran was located or had corresponded regarding the 
issue on appeal or that he was located at an address other 
than the address that the Board used in January 2002.  The 
recent correspondence was not returned to VA indicating that 
the mailing address was incorrect or that delivery was 
refused.  In addition, he contacted the Board on another 
matter and his correspondence did not address any outstanding 
evidence relevant to the claim.  

The Board observes that the appellant has not indicated at 
any stage in this appeal that relevant evidence brought to 
the attention of the RO or the Board was not requested or 
accounted for.  In implementing the VCAA, VA provided in 
section 3.159(c)(1) that it will make reasonable efforts to 
help a claimant obtain relevant records from non-Federal-
agency sources and relevant records in the custody of a 
Federal agency or department.  Reasonable efforts as 
contemplated in the current law were made in an effort to 
obtain additional evidence through the various correspondence 
that addressed the issue on appeal. 

Regarding the medical evidence VA provided in section 
3.159(c)(4)(i)(B) of the new regulations that a medical 
examination or opinion would be necessary when the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, and 
establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
manifested during an applicable presumptive period.  The 
first element is met through the medical evidence that 
includes several medical examinations but no competent 
evidence of a nexus to military service for any disorder 
found.  Therefore, there is no necessity for another medical 
examination or opinion in view of the specific facts of this 
case.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and supplemental statements of the 
case, and other correspondence pertinent to the current 
claim.  

The appellant was afforded the opportunity to submit 
arguments in support of the claim.  The record shows that the 
appellant was given ample opportunity to identify evidence 
that could support the claim and to assist in obtaining it.  
Thus, in light of his inaction and the development completed 
at the RO, the Board finds that the relevant evidence 
available for an equitable resolution of the appellant's 
claim has been identified and obtained.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  See also Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  As stated previously the 
veteran has not corresponded with VA on this matter and 
recently there is no indication from his representative that 
he intends to assist as requested.  Thus the Board relies on 
these holdings to proceed on the record.

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that it may proceed with a decision on these 
issues, without prejudice to the veteran.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA codified at 38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001)); see also 66 
Fed. Reg. 45,630 (Aug. 29, 2001).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  


Entitlement to service connection for a hip disorder,
 claimed as status post bilateral ITB release

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131.  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection will be presumed for certain chronic diseases, 
including arthritis, becoming manifest to a compensable 
degree within the first year after military service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a). When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); as amended at 
38 U.S.C.A. § 5107(b) (West Supp. 2001)); 38 C.F.R. § 3.102 
(2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also held that it is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim." Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

As established by extensive post-service diagnoses and 
treatment of hip pain, to include bilateral ITB release for 
reduction of bursitis, the claims file contains adequate 
documentation of a current hip disability.  Accordingly, the 
claim of entitlement to service connection for a hip disorder 
then turns to the question of whether the competent and 
probative evidence establishes that this disability was 
incurred in or aggravated by the veteran's active service.  
In this case, the hip joints have been reported as 
degenerative, and the term osteoarthritis is a synonym of the 
terms degenerative arthritis and degenerative joint disease.  
Greyzck v. West, 12 Vet. App. 288 (1999).  However there is 
no radiology established evidence of arthritis.  Therefore, 
the Board need not consider whether arthritis manifested to a 
compensable degree within one year of discharge from service.  
The current existence would necessarily require radiology 
evidence.  As noted previously the history references to 
arthritis or degenerative joint disease were not confirmed by 
radiology.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
requiring arthritis to be established by X-ray findings and 
38 C.F.R. § 3.303(b) noting a need for arthritis, for 
example, to be established as a clear cut clinical entity.

The service medical records encompassing the veteran's brief 
period of active service reflect no hip pathology during 
service, despite the assertion that there was severe hip 
tendonitis at the time of discharge from service; there is no 
competent evidence to this effect.  The veteran testified 
that he had no preservice hip problems, and none were noted 
on entrance.  The veteran has maintained that in-service hip 
symptomatology is established by the documented complaints of 
leg pain and soreness.  In this respect, the Board observes 
that there is no competent evidence to suggest any 
relationship between the remote instances of muscular leg 
pain, suggested in the record as due to physical activity, 
and post-service hip problems.  The veteran's own opinion in 
this regard is not competent evidence since he is a lay 
witness who cannot render medical opinions on causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  It is also significant that on entrance into 
military service he did not report any hip abnormality. 

The August 1974 complaint of iliac pain was disregarded by 
the examiner, who opined the veteran was poorly motivated but 
medically fit for training.  There is a complaint of hip pain 
in 1975 VA treatment records, which refer to treatment for 
early degenerative joint disease of the hips.  Here, X-rays 
at the time of that reference revealed asymmetry so slight as 
to suggest it was a normal variance, and subsequent hip X-
rays in 1978 and 1994 were entirely unremarkable.  As 
recently as January 1996, hip pain of unknown etiology was 
assessed, given the inconsistent hip findings of record.  
Thus as there is no confirmed arthritis of the hips, the 
Board has determined there is no need to explore its 
existence during the first year after military service.  

In summary, the Board finds that the record on appeal is 
devoid of any competent medical evidence establishing a link 
between the veteran's current hip disability and 
circumstances of his military service.  Thus, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim and that the benefit sought on appeal is 
therefore denied. 

Under the VCAA "competent lay evidence" means any evidence 
not requiring specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159(a)(2)).  

There are numerous lay statements that attest to matters 
within a lay person's competence, but a lay person is not 
competent to opine on matters such as medical diagnosis or 
etiology of disease.  For example, as the rule implementing 
the VCAA explains, a lay person such as the veteran would not 
be competent or qualified to offer medical opinions or to 
diagnose a medical condition.  



ORDER

Entitlement to service connection for a hip disorder, claimed 
as status post bilateral ITB release, is denied.


		
	MARK J. SWIATEK 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

